DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
With respect to claim 1 Applicant argues on page 7-8 Yasuda “fails to disclose, teach or suggest, at least, the feature of ‘such that an air layer is interposed between the first heat absorber and the second heat absorber’ as recited in amended independent claim 1 as the rear heat dissipation frame 31 and the front hear dissipation frame 11, which has been interpreted as the first and second heat absorber respectively, have a heat dissipation pad 41 “interposed between” them.  Applicant also discusses other components and their connection with each other.
However, the Examiner respectfully disagrees with Applicant’s argument.  The cited various connection of components does not preclude there also being an air layer interposed between the first (31) and second heat absorber (11) of Yasuda.  As can be seen in Fig. 7 and 8 the first (31) and second hear absorber (11) can be seen along with the heat dissipation pad 41 and other various components.  However, these components do not occupy all areas between the first and second heat absorber.  One of ordinary skill would recognize that those unoccupied portions would comprise at least one air layer interposed between the first and second heat absorber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0107099 A1 to Yasuda et al.
With respect to claim 1 Yasuda 
Yasuda does not expressly disclose that the display used in the operation period is configured to receive an input operation of a user on a screen of the electronic device.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a touch screen along with your display as an input operation of a user are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have made the display screen of Yasuda a touch screen for doing so would merely be a simple substitution of one known element for another to obtain predictable results.
With respect to claim 8 Yasuda further discloses wherein the operation period is a period during which the screen of the electronic device is turned on (paragraph 22; where the display is used as a live view during operation).
Allowable Subject Matter
Claims 2-7 and 9-11 are allowed
Claims 2-7 and 9-10 re allowable for reason as made clear in the previous office action.
Claim 11 is allowable for at least the reason that it depends from claim 2 which is allowable as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

December 3, 2021